Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 1 of 9 PageID #: 5205



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


LUMINATI NETWORKS LTD.                §
               Plaintiff,             §
                                              Case No. 2:18-CV-00483-JRG
      v.                              §
                                              FILED UNDER SEAL
BI SCIENCE, INC.,                     §
               Defendant.             §


       PLAINTIFF LUMINATI NETWORKS LTD.’S MOTION TO ENFORCE
          SETTLEMENT AGREEMENT AND ARBITRATION AWARD
Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 2 of 9 PageID #: 5206



I.     INTRODUCTION

       Pursuant to the February 23, 2020 Settlement Agreement (Ex. A) entered between Plaintiff

Luminati Networks Ltd. (“Plaintiff”) and Defendant BI Science (2009) Ltd., also known as BI

Science Inc. (“BI Science”) (Plaintiff and Defendants collectively, the “Parties”), and the April 29,

2020 Arbitration Award (Ex. B), the                                           (Ex. H),

                                                                       (Ex. I), and

                                                                             (Ex. J). See Ex. A at ¶

1, 2, and 6; Ex. B,       at 5.

       Despite the Settlement Agreement and subsequent Arbitration Award, and despite the form

of the joint stipulation and joint motions being submitted to Defendant on April 23, 2020 as part

of the arbitration without objection, on the May 6, 2020 deadline for performance, BI Science

requested a two-day extension on the above deadlines. Emphasizing that Luminati was prepared

to file the joint filings and was waiving no rights with regard to BI Science’s ongoing breach of

the Settlement Agreement and Arbitration Award, Luminati agreed to give BI Science until Friday

at noon Central to approve the filing of the documents required in              Having delayed the

proceeding by two-days, BI Science refuses to approve the filings. Ex. K.

       Pursuant to the Settlement Agreement, on April 29, 2020, Luminati already requested entry

of an Court Order enforcing the Settlement Agreement (Ex. A) and Final Arbitration Award (Ex.

B) (collectively, “Settlement”). (Dkt. 185). 1 Luminati files the present motion to address BI

Science’s

                                                   as well as additional sanctions as appropriate in

addition to those already requested in the pending resolution of its Motion for Sanctions (Dkt.


1
  Entry of an Court Order enforcing the Settlement will be necessary to the extent that Luminati
is forced to seek relief in Israel.
Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 3 of 9 PageID #: 5207
Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 4 of 9 PageID #: 5208
Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 5 of 9 PageID #: 5209
Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 6 of 9 PageID #: 5210
Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 7 of 9 PageID #: 5211



Given Defendant’s ongoing breach of the Settlement, and Luminati’s justified concerns that BI

Science has no intention of performing, Luminati also requests that this Court retains jurisdiction

over enforcement of the Settlement, pursuant to the Arbitration Award.


IV.    CONCLUSION

       For the reasons provided above, pending resolution of Luminati’s Motion for Enforcement

of Settlement Agreement and Arbitrator’s Award (Dkt. 185) and Motion for Sanctions (Dkt. 187),

Plaintiff respectfully requests that the Court enter an order

                   as any additional sanctions or other relief for Defendants’ continued breach of

the Settlement. Luminati also requests that this Court retains jurisdiction over enforcement of the

Settlement.




 Dated: May 8, 2020                                 Respectfully submitted,

                                                    By: /s/ Korula T. Cherian
                                                    Mark Mann
                                                    Mann | Tindel | Thompson
                                                    300 West Main
                                                    Henderson, TX 75652
                                                    mark@themannfirm.com
                                                    Office 903-657-8540
                                                    Cell 903-658-0401
                                                    Marshall Office 903-472-4294
                                                    Tyler Office 903-596-0900
                                                    Waco Office 254-776-3336

                                                    Amadou Kilkenny Diaw
                                                    Ronald Wielkopolski
                                                    RuyakCherian LLP
                                                    1901 L St. NW, Suite 700
                                                    Washington, DC 20036

                                                    Korula T. Cherian


                                                6
Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 8 of 9 PageID #: 5212



                                          Robert Harkins
                                          RuyakCherian LLP
                                          1936 University Ave, Ste. 350
                                          Berkeley, CA 94702

                                          S. Calvin Capshaw
                                          State Bar No. 03783900
                                          Elizabeth L. DeRieux
                                          State Bar No. 05770585
                                          Capshaw DeRieux, LLP
                                          114 E. Commerce Ave.
                                          Gladewater, TX 75647
                                          Telephone: 903-845-5770
                                          ccapshaw@capshawlaw.com
                                          ederieux@capshawlaw.com

                                          Attorneys for Plaintiff
                                          Luminati Networks Ltd.




                                      7
Case 2:18-cv-00483-JRG Document 195 Filed 05/11/20 Page 9 of 9 PageID #: 5213



                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 8th day of May 2020, with a copy of this document via electronic

mail.


                                             /s/ Korula T. Cherian




                             CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that the counsels for the parties have complied with Local

Rule CV-7(h). Counsel participating on the May 6, 2020 meet and confer included: Mark Mann

on behalf of Plaintiff; Eric Findlay on behalf of Defendant. Defendant opposes this motion.


                                             /s/ Korula T. Cherian




             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that the foregoing document is being filed under seal pursuant to the
Protective Order entered in this matter.



                                             /s/ Korula T. Cherian




                                                 1
